                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 KENNETH B. LONG,

                       Plaintiff,
                                                     Case No. 18-CV-1929-JPS
 v.

 MEGAN J. BRENNAN, POSTMASTER
 GENERAL, and UNITED STATES                                          ORDER
 POSTAL SERVICE,

                       Defendants.


       On December 6, 2018, Plaintiff Kenneth B. Long (“Long”) filed this

action pro se alleging that he was wrongfully discharged from his

employment with the United States Postal Service (“USPS”). (Docket #1).

After numerous issues relating to service of process were finally resolved,

the United States Department of Justice appeared on behalf of Defendants.

(Docket #11).

       On August 13, 2019, Defendant USPS filed a motion to dismiss

Long’s complaint. (Docket #15). Long did not file an opposition to that

motion. The only submission the Court received from Long in response to

the USPS’s motion is a letter in which Long questions the timeliness of the

defendants’ response to his complaint. (Docket #17). The Court will take no

action on this letter, for two reasons. First, it is not in the form of a motion,

and so does not actually request any relief. If Long felt that USPS’s motion

to dismiss was untimely, he should have filed a motion to strike.

       Second, and more importantly, it does not present a valid opposition

to USPS’s motion to dismiss. It appears to the Court that the motion to
dismiss was filed within sixty days of service. Fed. R. Civ. P. 12(a)(2) (the

United States and its agencies and officers must answer within sixty days

of service); (Docket #10) (service accomplished on either June 13 or June 14,

2019, and so not counting the day of service, Fed. R. Civ. P. 6(a)(1)(A), the

motion is timely by at least one day). Even if Long could somehow establish

that the motion was filed late, it would be by only a day or two. Long’s

issues with service lasted for a full six months. See (Docket #1 through #10).

A brief delay by the defendants, if any, was dwarfed by that occasioned by

Long himself, and the delay was not prejudicial to Long in any way.

       Therefore, the motion to dismiss filed by the USPS, seeking dismissal

of Plaintiff’s entire complaint, is unopposed.1 The Court must, therefore,

grant the motion as unopposed and dismiss this action. Civ. L. R. 7(d)

(“Failure to file a memorandum in opposition to a motion is sufficient cause

for the Court to grant the motion.”).

       Finally, since the filing of the motion to dismiss, Long and the USPS

have briefed Long’s motion for summary judgment. (Docket #18 through

#31). That motion is rendered immaterial by Long’s failure to oppose, and

the Court’s granting, of the USPS’s motion to dismiss. The motion for

summary judgment will be denied as moot.

       Accordingly,

       IT IS ORDERED that the United States Postal Service’s motion to

dismiss (Docket #15) be and the same is hereby GRANTED;


       1 The motion to dismiss is presented only on behalf of the USPS itself.
(Docket #16). The brief in support states that “[a]mong the three defendants named
by Plaintiff, only the United States Postal Service may be a proper defendant in
this action.” Id. at 1 n.1. The brief does not explain why this is the case, but with
Long’s failure to respond to the motion, the Court will accept that representation
as true. The Court will dismiss the entire action as to all Defendants.


                                    Page 2 of 3
      IT IS FURTHER ORDERED that Plaintiff’s complaint (Docket #1)

be and the same is hereby DISMISSED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Docket #18) be and the same is hereby DENIED as moot; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 24th day of February, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 3 of 3
